 Exhibit 10.1

 

RESEARCH AGREEMENT 

 

THIS AGREEMENT effective this 16 day of Aug, 2017, by and between BioSolar Inc.,
(hereinafter referred to as “Sponsor”) and North Carolina Agricultural and
Technical State University, a constituent member of the University of North
Carolina system (hereinafter referred to as “University”); individually referred
to as “Party” or collectively as “Parties”.

 

Witnesseth:

 

WHEREAS, the research program contemplated by this Agreement is of mutual
interest and benefit to University and to Sponsor, will further the
instructional and research objectives of University in a manner consistent with
its status as a non-profit, tax-exempt, educational institution, and may derive
benefits for both Sponsor and University through inventions, improvements,
and/or discoveries;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Parties hereto agree to the following:

 

Article 1 - Definitions

 

As used herein, the following terms shall have the following meanings:

 

1.1“Project” shall mean the research, testing and evaluation of the research
program as described in the proposal entitled, “Prelithiated Si Alloy for High
Energy and Power Anode Material” submitted on or about Aug 24, 2017, hereof,
with Sung-Jin Cho to serve as the University Principal Investigator.

 

1.2“Contract Period” is from September 12, 2017 through September 11, 2018

 

1.3“Intellectual Property” shall mean, but is not limited to, any invention,
copyright, provisional patent, patent, trademark, trade secret, software or the
like which is either owned by one of the Parties or is developed in the course
of executing this Project.

 

Article 2 - Research Work

 

2.1University shall commence the performance of Project promptly after the
effective date of this Agreement, and shall use reasonable efforts to perform
such Project substantially in accordance with the terms and conditions of this
Agreement. Anything in this Agreement to the contrary notwithstanding, Sponsor
and University may at any time amend Project by mutual written agreement.

 

2.2In the event that the Principal Investigator becomes unable to continue
Project, and a mutually acceptable substitute is not available, University
and/or Sponsor shall have the option to terminate said project.



 



 1 

 

 

Article 3 - Reports and Conferences

 

3.1A written final report summarizing the findings shall be submitted by
University within Sixty (60) days of the conclusion of the Contract Period, or
early termination of this Agreement.

 

3.2During the contract period of this Agreement, representatives of University
will meet with representatives of Sponsor at times and places mutually agreed
upon to discuss the progress and results, as well as ongoing plans, or changes
therein, of Project to be performed hereunder.

 

Article 4 - Costs, Billings, and Other Support

 

4.1It is agreed to and understood by the Parties hereto that, subject to Article
2, total costs to Sponsor hereunder shall not exceed the sum of $159,610.00.
Monthly payments will be made by Sponsor upon receipt of University invoices for
costs incurred.

 

4.2University shall retain title to any equipment purchased with funds provided
by Sponsor under this Agreement.

 

4.3Anything herein to the contrary notwithstanding, in the event of early
termination of this Agreement by Sponsor pursuant to Article 9 hereof, Sponsor
shall pay all costs accrued by University under this Agreement as of the date of
termination, including non-cancelable obligations, which shall include all
non-cancelable contracts and fellowships or postdoctoral associate appointments
incurred prior to the effective date of termination but only to the extent that
non-cancelable obligation directly relate to services under this Agreement.
After termination, any obligation of Sponsor for fellowships or postdoctoral
associates shall end no later than the end of University’s academic year
following termination.

 

Article 5 - Publicity

 

5.1Sponsor will not use the name of University, nor of any member of
University’s Project staff, in any publicity, advertising, or news release
without the prior written approval of the Vice Chancellor for Research and
Economic Development of the University. University will not use the name of
Sponsor, nor any employee of Sponsor, in any publicity without the prior written
approval of Sponsor. However, nothing in this Article is intended to restrict
either party from disclosing the existence of and nature of this Agreement
(including the name of the other party) or from including the existence of and
nature of this Agreement, in the routine reporting of its activities.

 



 2 

 

 

Article 6 - Publications

 

6.1Sponsor recognizes that under University policy, the results of University
Project may be publishable and agrees that Researchers engaged in Project may be
permitted to present at symposia, national, or regional professional meetings,
and to publish in journals, theses or dissertations, or otherwise of their own
choosing, methods and results of Project, provided, however, that Sponsor shall
have been furnished copies of any proposed publication or presentation at least
thirty (30) days in advance of the submission of such proposed publication or
presentation to a journal, editor, or other third party. Sponsor shall have
fifteen (15) days, after receipt of said copies, to object to such proposed
presentation or proposed publication because there is patentable subject matter
which needs protection or the proposed presentation or publication reveals
Sponsor’s proprietary information. In the event that Sponsor makes such
objection, said Researcher(s) shall refrain from making such publication or
presentation for a maximum of six (6) months from date of receipt of such
objection in order for University to file patent application(s) with the United
States Patent and Trademark Office and/or foreign patent office(s) directed to
the patentable subject matter contained in the proposed publication or
presentation or remove Sponsor’s confidential information from the publication
or presentation.

 

Article 7 - Intellectual Property

 

7.1All rights to inventions, improvements and/or discoveries, whether patentable
or copyrightable or not, relating to Project made solely by employees of Sponsor
shall belong to Sponsor. Such inventions, improvements, and/or discoveries shall
not be subject to the terms and conditions of this Agreement.

 

7.2All inventions, improvements and/or discoveries which are conceived and/or
made solely by one or more employees of the University shall belong to
University and shall be subject to the terms and conditions of this agreement.

 

7.3Rights to inventions, improvements and/or discoveries, whether patentable or
copyrightable, relating to project made jointly by employees of University and
Sponsor shall belong jointly to the Parties. The University’s undivided rights
shall be governed in accordance with Article 8.1 below.

 

7.4The University will promptly notify Sponsor of any University Intellectual
Property conceived and/or made during the Contract Period under Project.

 

7.5All Confidential Information disclosed or received by the Parties as a part
of the Project shall be subject to the Non-disclosure Agreement effective on
August 16, 2016.

 



 3 

 

 

Article 8 - Grant of Rights

 

8.1For Intellectual Property derived solely from the University’s efforts,
University hereby grants Sponsor a six-month option, commencing with the notice
of invention, at Sponsor’s sole selection, for:

 

8.1.1   a non-exclusive, royalty-free, non-transferable, non-commercial research
license for internal use; or

 

8.1.2   for consideration, a non-exclusive license without right to sublicense;
or

 

8.1.3   a royalty-bearing, limited-term exclusive license (subject to third
party rights, if any) including the right to sublicense, in the United States
and/or any foreign country elected by the Sponsor (subject to 8.2 below) to
make, have made, use, lease, sell, and import (in a designated field of use,
where appropriate) products embodying or produced through the use of such
invention, provided that the Sponsor agrees to reimburse N.C. A&T for the costs
of patent prosecution and maintenance in the United States and any elected
foreign country. This alternative is subject to N.C. A&T concurrence and the
negotiation of commercially reasonable terms and conditions within three (3)
months after selection of this alternative.

 

Such terms and conditions shall reflect the past and future contributions of the
Parties to the project. In the event that the Sponsor has not elected any of the
foregoing alternatives within six (6) months after notification that a patent
application has been filed, the Sponsor shall be deemed to have elected a
royalty-free internal research use license and to have forgone other
alternatives.

 

Article 9 - Term and Termination

 

9.1This Agreement shall become effective upon the date first hereinabove written
and shall continue in effect for the full duration of the contract period unless
sooner terminated in accordance with the provisions of Article 2.2 and/or this
Article. The Parties hereto may, however, extend the term of this Agreement for
additional periods as desired under mutually agreeable terms and conditions
which the Parties reduce to writing and sign. Either party may terminate this
agreement, without liability to the other, except for the responsibilities
outlined in Article 4.3 above, upon thirty (30) days prior written notice to the
other.

 

9.2In the event that either party hereto shall commit any breach of default in
any of the terms and conditions of this Agreement, and also shall fail to remedy
such default or breach within thirty (30) days after receipt of written notice
thereof from the other party hereto, the party giving notice may, at its option
and in addition to any other remedies which it may have at law or in equity,
terminate this Agreement by sending notice of termination in writing to the
other party to such effect, and such termination shall be effective as of the
date of the receipt of such notice.

 



 4 

 

 

9.3Subject to Article 8, termination of this Agreement by either party for any
reason shall not affect the rights and obligations of the Parties accrued prior
to the effective date of termination of this Agreement. No termination of this
Agreement, however effectuated, shall affect the Sponsor’s rights and duties
under Article 7 hereof, or release the Parties hereto from their rights and
obligations under Articles 4, 5, 6, 7, 8, and 10.

 

Article 10 - Independent Contractor

 

10.1In the performance of all service hereunder:

 

10.1.1   University shall be deemed to be and shall be an independent contractor
and, as such, University shall not be entitled to any benefits applicable to
employees of Sponsor.

 

10.1.2   either party is authorized or empowered to act as agent for the other
for any purpose and shall not on behalf of the other enter into any contract,
warranty, or representation as to any matter. Neither shall be bound by the acts
or conduct of the other.

 

Article 11 - Indemnity

 

11.1Sponsor shall indemnify, defend and hold harmless the University, its
employees, officers and agents from any and all liability, loss, damage and
expenses (including attorney fees) they may suffer as a result of claims,
demands, costs, or judgments which may be made or instituted against them or any
of them by reason of personal injury (including death) to any person or damage
to property arising out of or connected with the performance of the activities
to be carried out under the statement of work provided. Any such liability, loss
or damage resulting from negligence or willful malfeasance by the University,
its employees, officers and agents is excluded from this agreement to indemnify,
defend and hold harmless.

 

Article 12 - Insurance

 

12.1University warrants and represents that University has adequate liability
insurance, such protection being applicable to officers, employees, and agents
while acting within the scope of their employment by University, and University
has no liability insurance policy as such that can extend protection to any
other person.

 

12.2Each party hereby assumes any and all risks of personal injury and property
damage attributable to the negligent acts or omissions of that party and the
officers, employees, and agents thereof.

 

Article 13 - Assignment

 

13.1This Agreement shall not be assigned by either party without the prior
written consent of the Parties hereto.

 



 5 

 

 

Article 14 - Agreement Modification

 

14.1Any agreement to change the terms of this Agreement in any way shall be
valid only if the change is made in writing and approved by mutual agreement of
authorized representatives of the Parties hereto.

 

Article 15 - Notices

 

15. 1 Notices, invoices, communications, and payments hereunder shall be deemed
made if given by registered or certified envelope, postage prepaid, and
addressed to the party to receive such notice, invoice, or communication at the
address given below, or such other address as may hereafter be designated by
notice in writing:

 

If to Sponsor: Dr. David Lee     Chief Executive Officer     BioSolar, Inc.    
27936 Lost Canyon Road, Suite 202   Santa Clarita, CA 91387    
Telephone:  (661)251-0001; (818)679-5883 cell   E-Mail:  david@biosolar.com    
    If to University: Financial Transactions Contract Information         Ms.
Natalie Teagle Dr. Mitzi Bond   Telephone: (336) 285-3216   Telephone: (336)
285-3172   E-Mail: ntteagle@ncat.edu   E-Mail: mbond@ncat.edu       If Technical
Matter: Technical     Sungjin Cho     Nanoengineering Department   North
Carolina A&T State University   Telephone:   (336) 285-2857      E-Mail:  
scho1@ncat.edu  

 

15.2The State Auditor and North Carolina A&T State University's internal
auditors shall have access to persons and records as a result of all contracts
or grants entered into by State agencies or political subdivisions in accordance
with General Statute 147-64.7 and Session Law 2010-194, Section 21 (i.e., the
State Auditors and internal auditors may audit the records of the contractor
during the term of the contract to verify accounts and data affecting fees or
performance).  

 



 6 

 

 

IN WITNESS WHEREOF, the Parties have caused this agreement to be executed as of
the day and year first above written.

 

BIOSOLAR, INC.   NORTH CAROLINA A&T STATE UNIV.           /s/ David Lee   /s/
Barry L. Burks By: David Lee   By: Barry L. Burks Title: Chief Executive Officer
  Title: Vice Chancellor for Research and Economic Development Date: August 16,
2017   Date: September 11, 2017

 

 

 7



 

 